Title: To James Madison from James Simpson, 9 July 1803
From: Simpson, James
To: Madison, James


					
						No. 59.
						Sir
						Tangier 9th. July 1803.
					
					No. 58 dated 8th. last Month was forwarded (original & duplicate) by Mr. Gavino from Gibraltar.  


On the 29th. past I had the honour of receiving triplicate of your 26th. March with P S of 6th. April, authorising me 


to draw Bills on the Minister of the United States in London for four thousand dollars, as a fund for providing the 


One hundred Gun Carriages intended the Emperour of Morocco; this sum would not be equal to the cost and 


charges.  However as every circumstance I had the honour of stateing in No. 58 on that subject stands now fully 


confirmed, I do not find myself at liberty to make use of any part of that Credit, in full hopes that Government will 


see the propriety of said Carriages still being sent out, as was first intended and promised.  Neither the 


Governour of this place, nor any other person in authority under His Majesty, has of late said a syllable to me on 


subject of them; yet I cannot be without apprehensions that the delays have happened to fulfilling the Presidents 


intention of giving the Emperour a proof of Friendship in this particular, has not been well taken.  Sweden by its 


late arrangement gives this Country twenty Thousand dollars Annualy, and two days ago paid that sum for the 


past year.
					On the 30th. Ulto. the Danish Frigate Iris arrived from Copenhagen in this Bay, with Specie for payment 


of their Subsidy up to March last.  The Batavian Consul has lately been required to say why no Ambassador has 


been sent to the Emperour, when not being able to assign a satisfactory reason (since its well known that Admiral 


deWinter has been at all the upper Regencies) three Months was limited for his comeing, and in default thereof 


War to be then declared, without farther notice.
					A hint was at same time given the Consul that should a War with England prevent an Ambassador 


being sent, his Government might authorise him to pay the equivalent of His Majestys expectancies in money.
					By the best information I have been able to obtain, I have reason to believe the demands will be very 


high; as not only a Subsidy henceforward will be made a condition of Peace, but his Majestys chief Agent in 


these matters in the present day (our Governour) has said it must be paid for the past years in which the 


Emperour has been amused with promises of an Embassy from time to time.
					A Gentleman of the chief direction of the Gremios of Madrid has just arrived here on his way to Court, 


to try whether he can obtain an extraction of Wheat for Spain at a moderate duty,  by Treaty of 1799 it was 


established at 4/5ths. of a dollar the Fanique of about 94 pod, and now two and a quarter is the rate demanded.  


Portugal has paid up all the Arrears of her Wheat Company mentioned in the sketch accompanied No. 53 nearly 


an hundred thousand dollars, yet she has hitherto this year been denied her usual supplies of Cattle because she 


will not submit to pay duty at fifteen dollars, as the English continue to do, for all they take beyond two thousand 


head in a year.  Portugal never paid more than five dollars untill last Summer, when it was six and a half.  Such 


ascendency gained over six of the Christian Powers, out of eight with whom this Empire is at Peace you will 


readily believe has not a little contributed to make this Government and its chief Agents, entertain high Ideas of 


their own consequence.
					Every exertion continues to be made to send out their Cruizers the soonest possible.  The Ship at 


Larach will be ready for the high Tides at next full moon,  untill then she cannot pass the Bar.  The two Galleys at 


Tetuan may be soon sent out if His Majesty should so direct.  In all next Month one of the Sallé Ships will be 


ready for Sea.  On the 19th. Ulto. I received advice from Commodore Morris of a Frigate of his Squadron having 


found it necessary to detain the Ship Meshouda navigated under the Emperours Flag, for an attempt to enter the 


Port of Tripoly.
					I enclose with this copy of my answer to Commodore Morris, by which you will see what Alcayde 


Hashash said on the subject.  It now appears too clearly the Emperour did wish to send this Ship to the 


Tripolines, but whether to their own Port or not remains to be ascertained, as I realy do not believe the 


Commander was directed to go to Algiers to load any Articles there and proceed as he has done.  At least our 


Governour has given me the strongest assurances to that effect.  We have seen the Emperour since the 


commencement of the War with Tripoly, do what he could to favour them.  All Nations experience the like conduct 


from every State in Barbary, when they have War with any of the others.
					I am well aware that the circumstances of the Meshoudas case would justify Commodore Morris going 


to every rigour with her, were the Ship under the Flag of any Power by whom the Law of Nations is observed, but 


I conclude he made a distinction when in his Letter to me he says, "she shall not be Condemned if proved that 


this was not the Order of the Emperour.  It is however expected that the Captain will be severely punished if it is 


an Act of his own."
					It was upon this principle and not from any sense of Justice on their side that I expressed my hopes to 


the Commodore the Ship would be liberated: her Condemnation I am fully persuaded would give the highest 


disgust to the Emperour.  On the contrary its my oppinion her release would afford me, after what has happened, 


a happy opportunity of makeing a strong impression on his Majestys mind of the Friendly intentions of the 


Government of the United States towards him.  At this critical moment when the Emperours Cruisers are so nearly 


ready for Service, I confess I could wish to see some one or more Vessels of War of the United States in this 


Neighborhood, to remain untill the fate of the Meshouda be known; for our Governour having the sole direction 


of the Larach Ship and Tetuan Galleys, might give trouble if she be not liberated.  The best security against such 


an event, is to be prepared to prevent it.
					The Brig Mary arrived in Sallé Road on the 8th. June.  The Stores she brought from Mogadore were 


very speedily taken out,  and the Vessel proceeded on her Voyage for Salem on the 10th.  I have been prevented 


from takeing any steps for recovery of a Freit for her, by the Supercargo writing me the Governour of Mogadore 


had promised to obtain permission for him to Ship a certain number of Mules duty free.
					You no doubt will have been informed before this will reach you that Sir F Baring & Co. accepted 


the Bill I drew the 26th. April last on Messrs. Bird Savage & Bird of London.
					We have again many French Privateers in the Straits, but I have not yet heard of their detaining any 


American Vessels.
					The Portuguese Consul has been encharged to negotiate a Peace with the Emperour for Hamburgh.  


Twenty thousand dollars was the sum agreed to be paid as a Present on the occasion; this morning the 


Instrument done by order of his Majesty in testimony of the Peace reached this, but being only signed by Sidy 


Muhammed Selawy, and even without the Imperial Seal it is not held to be sufficient,  of consequence the 


busyness is not yet considered as settled.
					The Emperour having applied to me thro’ Alcayde Ashash for a supply of Carolina Rice, I requested Mr. 


Gavino if any should be sent him in consequence of what I submitted in No. 54 to you, that he would send over a 


couple of Tierces; he has sent me two Casks out of the Provision Stores.  Eight Bags from them have been sent 


his Majesty two days ago to Fez, after having been properly cleared and conditioned.  I have the honour to be 


with sentiments of the highest Respect and consideration Sir, Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
